IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                         FILED
                                  AT KNOXVILLE                          June 2, 1999

                                                                      Cecil Crowson, Jr.
                              APRIL 1999 SESSION                     Appellate C ourt
                                                                         Clerk

STATE OF TENNESSEE,                       )
                                          )      C.C.A. No. 03C01-9811-CR-00382
       Appellee,                          )
                                          )      WASHINGTON COUNTY NOS:
                                          )                  23800, 23044
VS.                                       )
                                          )      HON. ARDEN L. HILL,
                                          )      JUDGE
KARA M. CONERO,                           )
                                          )      AFFIRMED - RULE 20
       Appellant.                         )


                                     ORDER


       Petitioner, Kara M. Conero, appeals the trial court’s revocation of her

community corrections program and reinstatement of the original sentence. We

affirm the dismissal pursuant to Rule 20 of the Tennessee Court of Criminal Appeals.



                                          I.



       On November 5, 1997, petitioner pled guilty to failure to appear and forgery

over $1,000. She received an effective four-year sentence requiring jail time followed

by probation.

       On February 6, 1998, the trial court found petitioner to be in violation of her

probation and transferred her into the community corrections program in lieu of

incarceration. On February 7, 1998, petitioner used marijuana. She reported to the

community corrections officer on February 9, 1998, and tested positive for marijuana.

Petitioner was advised to report to the community corrections officer on a daily basis

to avoid further incarceration. Petitioner never again reported to the community

corrections officer.

       After a violation hearing on May 20, 1998, the trial court revoked petitioner’s

community corrections sentence and reinstated the four-year sentence.
                                         II.



       Petitioner contends she is a drug addict, and the trial court erred by not

authorizing further split confinement followed by an in-patient drug treatment

program. Revocation of probation or community corrections is subject to an abuse

of discretion standard of review, rather than a de novo standard. State v. Harkins,

811 S.W.2d 79, 82 (Tenn. 1991). Petitioner repeatedly violated the conditions of

alternative sentencing. The trial court did not abuse its discretion by revoking

alternative sentencing and requiring the petitioner to serve her sentence.



       It is, therefore, ORDERED that the judgment of the trial court is affirmed in

accordance with Rule 20, Rules of the Tennessee Court of Criminal Appeals. Costs

shall be assessed against the state since petitioner is indigent.



                                          _________________________________
                                          JOE G. RILEY, JUDGE




CONCUR:


________________________________
JERRY L. SMITH, JUDGE



________________________________
NORMA MCGEE OGLE, JUDGE




                                          2